Citation Nr: 1619202	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether termination of nonservice connected death pension benefits based on excessive countable income effective September 1, 2009 was proper.  


WITNESSES AT HEARING ON APPEAL

Appellant and C.T. 


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to December 1973.  He died in March 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (PMC) in St. Paul, Minnesota.  The appeal was certified to the Board by the RO in San Diego, California.

In February 2016, a travel board hearing was held before the undersigned sitting at the RO in San Diego, California.  At that time, the appellant submitted additional evidence with a waiver of RO consideration.  The record was also held open for 60 days, but to date, additional evidence has not been received.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1151 and entitlement to special monthly pension based on the need for aid and attendance were raised at the February 2016 travel board hearing.  The appellant, however, is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)




FINDINGS OF FACT

1.  The appellant began receiving Social Security Administration disability benefits in July 2009.  Death pension benefits were terminated effective September 1, 2009.  

2.  The appellant's annualized countable income exceeds the applicable maximum annual pension rate for a surviving spouse without dependents.  


CONCLUSION OF LAW

The appellant's death pension benefits were properly terminated effective September 1, 2009.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The current appeal arises from the termination of nonservice connected death pension benefits.  The appellant was appropriately notified of the proposed termination and final rating action.  To the extent the statutory and regulatory notice and duty to assist provisions are for application, they are satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




Analysis

By way of history, the appellant applied for nonservice-connected death pension benefits in March 2006.  At that time, she reported no income and benefits were subsequently granted effective March 1, 2006.

In September 2010, VA notified the appellant that they received information indicating she was in receipt of benefits from the Social Security Administration and that the evidence showed her annual income exceeded the maximum annual pension rate set by law.  Thus, VA proposed to terminate her pension benefits.  In January 2011, VA notified the appellant that death pension benefits were stopped beginning September 1, 2009 due to excessive income.  The appellant disagreed with the decision and perfected this appeal.  

In her notice of disagreement, the appellant reported receiving Social Security disability benefits because she was disabled and would not be able to pay her bills without the death pension benefit.  She indicated she was told that the only way she would ever lose this benefit is if she remarried.  In her September 2011 Form 9, she again reported that she received Social Security benefits and could not pay her bills without VA benefits.

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

Governing regulations provide that payments of any kind from any source shall be counted as income for improved death pension in the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271 (2015).  Disability benefits from the Social Security Administration are not specifically excluded under 38 C.F.R. § 3.272 and are therefore included as countable income.

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g); 38 U.S.C.A. § 1503(a)(8).

Information in the claims folder shows the appellant was awarded Social Security disability benefits effective July 2009.  In a January 2011 VA Form 5655, Financial Status Report, the appellant verified that she was in receipt of Social Security benefits in the amount of $910.00 per month.  At the travel board hearing, she testified that she continues to receive benefits and she submitted a Social Security Benefit Statement showing benefits for 2015 in the amount of $11,880.00.  

The appellant has not submitted any reports itemizing her medical expenses.  At the hearing, however, she reported that she paid $500.00 for a genetic test and that she paid approximately $10.00 per month for prescriptions.  She also testified that she got a bill from when she broke her wrist but that she had not been able to pay it.  She was unable to identify additional out-of-pocket expenses.  The Board has no reason to doubt the credibility of her statements and will consider $620.00 of unreimbursed medical expenses.

At the time the appellant's death pension benefits were terminated in September 2009, the maximum annual pension rate for a surviving spouse without a dependent child was $7,933.00.  See Survivors Pension Rate Tables, effective December 1, 2008.  Her annual income based on Social Security benefits in the amount of $910.00 per month totaled $10,920.00 and exceeded the maximum annual pension rate even when considering unreimbursed medical expenses in the amount of $620.00.  

The Board is sympathetic to the appellant and acknowledges her statements that she thought she was eligible for these benefits unless she remarried.  Death pension benefits are income based and on review, the appellant's benefits were properly terminated due to excessive income effective September 1, 2009.  The Board further notes that the appellant's income continues to exceed the applicable maximum annual pension rate.  In 2015 she received Social Security benefits in the amount of $11,880.00 which is greater than the applicable rate of $8,630.00 even when considering unreimbursed medical expenses.  

The appellant is advised that she is free to refile for death pension benefits should her income decrease and/or deductible expenses increase.  Additionally, the appellant testified regarding progressively debilitating physical disability and a claim of entitlement to special monthly pension benefits based on the need for aid and attendance is referred in the introduction section above.  


ORDER

The termination of death pension benefits based on excessive countable income effective September 1, 2009 was proper.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


